DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Müller-Auffermann (DE 10 2009 026 366 A1 – hereafter ‘366 – reference will be made to the enclosed machine translation).
‘366 discloses a fermentation tank (Abstract) that includes the following limitations for claim 1: 
“A fermentation tank”: ‘366 discloses a fermentation container ([0010]).  
“a first supply or discharge line with a first central opening arranged at the lower end of said fermentation tank for supplying or discharging product
“a second and third supply or discharge line each comprising a centrally disposed opening for supplying or discharging product, where said three openings are arranged at different height levels.”: ‘366 a second and third line (gas inlet 58, discharge 50; [0046]; Fig. 3) that are disposed along a centerline of the reactor.  These openings are at different heights.  
For claim 1, the second and third lines of ‘366 constitute a second and third tube respectively (Fig. 3; [0046]). 
For claim 1, ‘366 discloses that the second and third tubes are being interpreted as sections into the tank (Fig. 3). 
For claim 1, ‘366 discloses a valve arrangement (valves 26, 62; Fig. 3; Fig. 5; [0046]; [0050]) that allows for the circulation between the middle opening and an opening at the higher end of the tank.  
For claim 5, ‘366 discloses a guide tube (tube 36; Fig. 3; [0046]) that is being interpreted as a displacement member that is being interpreted as being in the lower portion of the tank.  
For claim 6, the second and third inlets of ‘366 are fully capable of being variable (Fig. 4A-D; [0047]) and are fully capable of being exchangeable.  
For claim 7, ‘366 discloses a valve arrangement (valves 26, 62; Fig. 3; Fig. 5; [0046]; [0050]) that allows for the circulation between the bottom tube and an opening at the higher end of the tank.  
For claim 8, ‘366 discloses that the draft tube or guiding member is a tube with an expanding section (Fig. 3; tube 36; [0044]) and is also a tube. 
For claims 9 and 10, ‘366 discloses a second tank connected to the first tank (Fig. 5) where the lines are connectable with each other ([0050]). 
  For claim 11, ‘366 discloses a feed pump (pump 28; [0046]; Fig. 3) that is being interpreted as the dosage device of the instant application. 
For claim 17, ‘366 discloses that the displacement member is being interpreted as being installed on the second tube (Fig. 3).  
Therefore, ‘366 meets the limitations of claims 1, 4-11 and 18.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (DE 10 2009 026 366 A1 – hereafter ‘366 – reference will be made to the enclosed machine translation) as applied above and in view of Winn, Jr. (US 3,741,533 A – hereafter ‘533).
‘366 differs from claim 3.   
‘533 discloses a system for continuously mix a dry bulk material to form a slurry (Abstract) that for claim 3 includes where the second and third tube are arranged within each other (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the tubes of ‘533 within ‘366 in order to mix the material entering the tank.  
‘366 differs from claim 17.   
For claim 17, ‘533 discloses that the second and third lines are arranged concentrically (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the tubes of ‘533 within ‘366 in order to mix the material entering the tank.  The suggestion for doing so at the time would have been in order to have improved mixing of the material (col. 4 lines 5-13).  
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.  
Applicant argues that ‘366 does not disclose the valve arrangement where the top opening allows for recirculation with the bottom opening.    
MPEP §2131 that a claimed invention may be rejection under 35 U.S.C. 102 when the invention is anticipated (or is “not novel”) over a disclosure that is available as prior art.  To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.  See, e.g., MPEP §2114, subsections II and IV.  
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102  rejection. See MPEP § 2131.01.
	
This is not found persuasive as ‘366 discloses that the valve arrangement is such that a recirculation is possible between a bottom opening and a top opening (Fig. 5).  
Applicant has not presented additional arguments for the combination of Muller-Auffermann in view of Winn and therefore, the rejection will stand.    
Therefore, the claims stand rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US 4,296,882 A) discloses a centrifugal separator (Abstract), but does not disclose the claimed valve arrangement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799